Citation Nr: 1212597	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  05-12 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected residuals of a chip fracture, right ankle, evaluated as 10 percent disabling prior to December 13, 2010, and as 20 percent disabling thereafter.

2.  Entitlement to a compensable evaluation for bilateral hearing loss. 

3.  Entitlement to service connection for degenerative disc disease of the lumbar spine, including as secondary to residuals of a chip fracture of the right ankle. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1973. 

This matter comes before the Board of Veterans' Appeals  (hereinafter Board) on appeal from an April 2004 rating decision, by the St. Petersburg, Florida, Regional Office (RO), which denied the Veteran's attempt to reopen the claim for service connection for degenerative disc disease of the lumbar spine; that rating action also denied the claim for increased ratings for residuals of a chip fracture of the right ankle, bilateral hearing loss, scar on the right elbow, and malaria.  The Veteran perfected a timely appeal to that decision.  In July 2010, the Board remanded the claims for additional development.  

In February 2010, the Veteran testified at a hearing before the undersigned, sitting at the RO; a transcript of that hearing is of record.

The issue of entitlement to service connection for degenerative disc disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Prior to September 11, 2006, the Veteran's service-connected residuals of a chip fracture, right ankle, are shown to be productive of subjective complaints that include pain, swelling and weakness; his right ankle is shown to have dorsiflexion to 10 degrees and plantar flexion to 35 degrees.  

2.  As of September 11, 2006, the Veteran's service-connected residuals of a chip fracture, right ankle, are shown to be productive of pain, and a marked limitation of motion, but not ankylosis.  

3.  The Veteran is shown to no more than level II hearing in his right ear, and no more than level III hearing in his left ear.  


CONCLUSIONS OF LAW

1.  Prior to September 11, 2006, the criteria for a rating in excess of 10 percent for service-connected residuals of a chip fracture, right ankle, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5270, 5271 (2011). 

2.  As of September 11, 2006, the criteria for a rating of 20 percent, and no more, for service-connected residuals of a chip fracture, right ankle, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5270, 5271 (2011).

3.  The criteria for a compensable rating for service-connected hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

The Veteran asserts that he is entitled to an increased rating for residuals of a chip fracture, right ankle, evaluated as 10 percent disabling prior to December 13, 2010, and as 20 percent disabling thereafter, and a compensable evaluation for bilateral hearing loss.  

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

A.  Right Ankle Disability

The Veteran essentially contends that his right ankle disorder is more disabling than reflected by the rating assigned.  The Veteran indicates that he currently suffers from permanent nerve damage in the ankle area; as a result, he is unable to walk properly. 

As for the history of the disability in issue, the Veteran's service treatment reports show that in September 1970, he was treated for three weeks for a twisted right ankle after he "fell into a hole."  The report notes a history of chip fracture, medial malleolus.  The impression was sprain, right ankle.  Beginning in  January 1971, he was treated for right ankle pain on several occasions, with a notation of chronic sprain.  In December 1971, he was profiled (i.e., given light duty) for right ankle sprain associated with jumping off of a ramp.  His April 1973 separation examination report showed that his feet and lower extremities were clinically evaluated as normal.  An associated "report of medical history" notes a history of "busted ankles RVN (Republic of Vietnam) - chipped bones."  As for the post-service medical evidence, VA examination reports, dated in November 1973 and December 1975, noted a history of right ankle sprains with a possible history of fracture.  Associated X-rays for the right foot were normal.  A November 1978 VA X-ray for the right foot noted degenerative disease of the ankle joint with evidence of osteophyte formation from the talus, just below the medial malleolus, possibly due to old trauma, with no evidence of recent fracture.  A May 1987 VA X-ray noted narrowing of the medial aspect of the right ankle joint with reactive changes of the medial malleolus and the adjacent articular margin of the talus.  A March 1998 VA examination report contained a diagnosis of traumatic arthritis, right ankle, and noted a probable history of chip fracture of the medial malleolus.  See 38 C.F.R. § 4.1 (2011).  

In February 1974, the RO granted service connection for residuals of recurrent right ankle sprain, evaluated as 10 percent disabling.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c).  In December 2003, the Veteran filed a claim for an increased rating.  In April 2004, the RO denied the claim.  The Veteran appealed the issue of entitlement to an increased rating.  In June 2011, the Appeals Management Center (AMC) granted the claim, to the extent that it assigned a 20 percent rating with an effective date of December 13, 2010.  Since this increase did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011). 

The Veteran's right ankle has been evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes (DC's) 5299-5271.  See 38 C.F.R. § 4.27 (2011) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99").  However, the U.S. Court of Appeals for Veterans Claims held that hyphenated codes are only appropriate for diseases, and that they are inappropriate for injuries.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).  Under the circumstances in this case, the use of the hyphenated code did not result in any prejudice to the Veteran.  Here, DC 5299 represents an injury to the ankle, and DC 5271 represents limited motion of the ankle, and the Board has analyzed the claim under the appropriate diagnostic codes, as noted below. 

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis shall be rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion for the specific joint involved. 

Under DC 5271, a 10 percent rating is warranted for a moderate limitation of ankle motion.  A 20 percent rating is warranted for a marked limitation of ankle motion. 

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71.  Normal dorsiflexion of the ankle is from 0 to 20 degrees.  Normal plantar flexion of the ankle is from 0 to 45 degrees.  

As a final preliminary matter, the Board notes that in June 16, 2006, the Veteran underwent a right ankle arthroscopy with lateral ankle stabilization procedure.  A temporary total evaluation (i.e., 100 percent) is in effect from June 16, 2006 to July 31, 2006.  See 38 C.F.R. § 4.30 (2011).  Since a 100 percent rating in is effect, the increased rating claim is moot for this time period.  

1.  Prior to September 11, 2006

The only relevant medical evidence is a VA examination report, dated in March 2004, which shows that the Veteran's right ankle had plantar flexion from 0 to 35 degrees, and dorsiflexion from 0 to 10 degrees.  The relevant assessment was right ankle chip fracture.  

The Board finds that the criteria for a rating in excess of 10 percent have not been met.  The March 2004 VA examination report shows that the right ankle had plantar flexion from 0 to 35 degrees, and dorsiflexion from 0 to 10 degrees, and in the Board's judgment, this evidence is not representative of a marked limitation of motion as required for a rating in excess of 10 percent under DC 5271.  See also 38 C.F.R. § 4.71, Plate II.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

In conjunction with application of DC 5271, an increased evaluation may be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain under 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995).  In this case, the March 2004 VA examination report shows that the Veteran complained of right ankle pain, swelling and weakness.  He stated that he did not use a brace, but that he had to take off about 20 days from work the past year due to being unable to walk.  He stated that he walked one mile per day.  On examination, he was able to stand on the tips of his toes.  Following repetitive use, there was no additional loss of range of motion due to pain, fatigue, weakness, or lack of endurance.  Therefore, even taking into account the notations of right ankle pain, the Board finds that, when the ranges of motion in the right ankle are considered together with the evidence of functional loss due to right ankle pathology, the evidence is insufficient to show that the loss of motion in the right ankle more nearly approximates the criteria for a rating in excess of 10 percent, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.  

As for the possibility of a higher rating under another diagnostic code, Schafrath v. Derwinski, 1 Vet. App. 589 (1991), under 38 C.F.R. § 4.71a, DC's 5270 and 5272 (2011), ankylosis of a subastragalar or tarsal joint, or of the ankle itself, warrants evaluations ranging from 10 to 40 percent, depending on the position of the joint and whether there are any deformities of abduction, adduction, inversion, or eversion.  Under DC 5273, a 20 percent rating is warranted for "Os calcis or astragalus, malunion of: marked deformity." 

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

The Board's discussion of the Veteran's claim under DC 5271 is incorporated herein.  Briefly stated, the medical evidence does not show that the Veteran has a marked limitation of right ankle motion, much less that the right ankle is ankylosed.  Thus, there is no basis for the assignment of a higher evaluation under Diagnostic Codes 5270 or 5272.  With regard to DC 5273, the evidence does not show that he has a malunion of the right os calcis or astragalus with marked deformity.  Accordingly, the criteria for a rating in excess of 10 percent under DCs 5270, 5272, and 5273 are not shown to have been met, and the claim must be denied. 

2.  As of September 11, 2006

Private treatment reports from Lee Memorial Health Systems (LMHS), dated between September and October of 2006, include a report dated September 11, 2006, which shows that the Veteran's right ankle had dorsiflexion to 3 degrees, and plantar flexion, to 2 degrees.  An October 2006 report shows that the Veteran's right ankle had dorsiflexion to 10 degrees, and plantar flexion, to 10 degrees.

A VA examination report, dated in November 2007, shows that the Veteran's right ankle had plantar flexion from 0 to 30 degrees, and dorsiflexion from 0 to 10 degrees.  The relevant assessments were status post right ankle chip fracture 1970, and status post right ankle surgery in July 2006.  

A VA examination report, dated in December 2010, shows that the Veteran's right ankle had plantar flexion from 0 to 20 degrees, and dorsiflexion from -5 to 10 degrees.  The diagnosis was sclerotic margin at the lateral malleolus consistent with residual of prior surgical procedure due to status post residuals, chip fracture, right ankle.  

The Board finds that the criteria for a 20 percent rating have been met as of September 11, 2006.  The September 11, 2006 LMHS report shows that the Veteran was receiving physical therapy following June 2006 right ankle surgery, and that his right ankle had dorsiflexion to 3 degrees, and plantar flexion to 2 degrees.  Shortly thereafter, in October 2006, a LMHS report shows that the Veteran's right ankle had dorsiflexion to 10 degrees, and plantar flexion, to 10 degrees.  The two subsequently dated VA examination reports show some increased plantar flexion, but virtually unchanged dorsiflexion.  It therefore appears that the Veteran had a marked limitation of motion as of September 11, 2006, and that his marked limitation of motion has, overall, been sustained.  Therefore, affording the Veteran the benefit of all doubt, the Board finds that the criteria for a 20 percent rating have been met as of September 11, 2006. 

As the Veteran has been granted the maximum possible rating for limited motion of the ankle under DC 5271, it is not necessary to consider whether there is functional loss due to pain and weakness on motion.  See Johnson  v. Brown, 9 Vet. App. 7 (1996).  

As for the possibility of a rating in excess of 20 percent under another diagnostic code, Schafrath, under DC 5270, a 30 percent rating is warranted for ankylosis of the ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  However, the November 2007 and December 2010 VA examination reports show that there was no right ankle ankylosis.  There is no other competent medical evidence to show ankylosis.  Therefore, a rating in excess of 20 percent under DC 5270 is not warranted.  

B.  Hearing Loss

In February 1974, the RO granted service connection for hearing loss, evaluated as noncompensable (0 percent disabling).  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c).  In December 2003, the Veteran filed a claim for an increased rating.  In April 2004, the RO denied the claim.  The Veteran appealed the issue of entitlement to an increased rating.  

Evaluations of defective hearing range from noncompensable to 100 percent for service-connected bilateral hearing loss.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment are arrived at by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The regulations provide that in cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  However, based upon the audiological evaluations, neither 38 C.F.R. § 4.86(a) nor (b) is applicable in this appeal.  

A VA audiological examination report, dated in March 2004, shows that the Veteran complained of difficulty hearing, particularly when he could not see the speaker, such as when he was on the telephone.  This report contains audiometric findings that revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
30
35
60
LEFT
N/A
20
35
40
75

These results show an average decibel loss of 36 in the right ear and 43 in the left ear.  Speech recognition ability was 84 percent, right ear, and 80 percent, left ear performed with the Maryland CNC word list.  The diagnosis notes moderately severe to severe bilateral sensorineural hearing loss.    

In this case, applying the results of the March 2004 audiological examination to Table VI yields a Roman numeral value of II for the right ear, and III for the left ear.  

In June 2007, the Veteran underwent a VA Audiological evaluation.  However, as noted in the Board's July 2010 Remand, the report is not sufficient for rating purposes.  The report shows that the Veteran indicated that his hearing had worsened and his hearing aids were not functioning properly.  The examiner noted that pure tone results and word recognition scores were not being reported as they are inconsistent.  The examiner stated that they were never able to get consistent pure tone results that coincided with OAE tests results and SRT's; therefore, the examiner stated that "today's results were not valid for rating purposes."  In coming to this conclusion, the VA audiologist did not provide the results of his testing in accordance with VA standards.  The Board therefore finds that the June 2007 audiology examination report warrants no probative value. 

A VA audiological examination report, dated in December 2010, shows that the Veteran complained of  difficulty hearing peoples' voices, especially soft or distant voices, and that he had to increase phone and television volumes.  The report shows audiometric findings that revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
30
40
65
LEFT
N/A
20
40
45
75

These results show an average decibel loss of 37.5 in the right ear and 45 in the left ear.  Speech recognition ability was 94 percent, right ear, and 98 percent, left ear performed with the Maryland CNC word list.  The diagnosis was bilateral high frequency sensori-neural hearing loss of mild to moderate-severe degree in the right ear and of mild to severe degree in the left ear based on adjudication frequencies of 500-4,000 Hz.  It notes excellent word recognition ability bilaterally.  

Applying the results of the December 2010 audiological examination to Table VI yields a Roman numeral value of I for the right ear, and I for the left ear.  

The Board finds that the criteria for a compensable evaluation for bilateral hearing loss have not been met.  The aforementioned test results show that the Veteran's hearing in the right ear is consistent with no more than level II hearing, and that the hearing in the Veteran's left ear is consistent with no more than level III hearing.  See 38 C.F.R. § 4.85.  As such, a compensable evaluation is not warranted.  Id., Tables VI and VII.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  

The Board has also considered the adequacy of the Veteran's most recent VA examination, and that an opinion on the effects of hearing loss on daily functioning may be required in a case where the issue of an extraschedular evaluation has been raised.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  However, the Veteran has not raised the issue of an extraschedular evaluation, nor does the evidence suggest that such an opinion is warranted in this case.  The December 2010 VA examiner noted that the Veteran was a counselor and that he reported difficulty understanding some voices during interviews with clients and in staff meetings.  The examiner concluded that the impact on occupational difficulties was "hearing difficulty," and that there were no effects on usual daily activities.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  While the Board does not dispute the fact that the Veteran has difficulties with his hearing, the critical question here is the impact of the Veteran's hearing disability on his ability to function in the workforce.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Here, there is no basis to find that the regular schedular standards and the assigned disability rating do not adequately compensate the Veteran for any adverse impact caused by his disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In summary, there is nothing in the record to suggest a referral for an extraschedular rating is warranted, and Martinak does not provide the basis to obtain yet another VA examination in this case.  

C.  Conclusion

In deciding the Veteran's claims, the Board has considered the determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased initial evaluation for separate periods based on the facts found during the appeal period.  The Board does not find evidence that the Veteran's ratings should be increased for any separate period based on the facts found during the whole appeal period, other than as noted.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period, except as noted.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disabilities in issue such that an increased rating is warranted, other than as noted. 

In reaching these decisions, to the extent that the claims have been denied, the Board has considered the doctrine of reasonable doubt; however, as is stated above, the preponderance of the evidence is against the appellant's claims, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


II.  Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in February and March of 2004, and in April 2005.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran was afforded examinations.  

In July 2010, the Board remanded the claims, and directed that the Veteran's treatment reports be obtained, particularly records from the Bay Pines VA Medical Center (VAMC) from May 2007 to the present.  The Board further directed that the Veteran be afforded examinations of his hearing, and his right ankle.  Reports from the Bay Pines VAMC, dated between 2007 and 2010, were subsequently received.  In December 2010, the Veteran was afforded VA examinations of his hearing, and his right ankle.  The examiners both indicated that the Veteran's C-file had been reviewed, and the Board has determined that they are sufficient for ratings purposes.  Under the circumstances, the Board finds that there has been substantial compliance with the Board's remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to a veteran are to be avoided).  The Board concludes, therefore, that decisions on the merits at this time do not violate the VCAA, nor prejudice the Veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

As of September 11, 2006, and no earlier, a rating of 20 percent, and no more, for the Veteran's service-connected residuals of a chip fracture, right ankle, is granted, subject to the laws and regulations governing the award of monetary benefits.  

A compensable rating for service-connected hearing loss is denied.  




REMAND

With regard to the claim for service connection for degenerative disc disease of the lumbar spine, the Veteran had previously filed a claim for service connection for this condition which was denied in August 1999.  At that time, he asserted that his back was injured during participation in combat in Vietnam.  In February 2004, he filed to reopen his claim.  The RO denied the claim in March 2004, and the Veteran appealed.  The Veteran subsequently submitted evidence which raised the issue of entitlement to service connection on a secondary basis, i.e., due to a back disability being caused or aggravated by his service-connected right ankle disability.  See 38 C.F.R. § 3.310 (2011).  In July 2010, the Board reopened the claim, and remanded it for an examination, to include an etiological opinion.  

In December 2010, the Veteran was afforded an examination by R.S., M.D.  An opinion was obtained as to the theory of secondary service connection, however, no opinion was provided as to the theory of direct service connection.  The Court has stated that if a condition is subject to both direct and presumptive service connection, the duty to assist is not fulfilled until the Secretary provides an opinion as to both these theories.  Schroeder v. Brown, 6 Vet. App. 220, 225 (1994); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Under the circumstances, on remand, a supplemental opinion should be obtained from the Dr. R.S., or, in the alternative, if he is not available, the Veteran should be afforded another examination, and etiological opinions on the theories of both direct and secondary service connection should be obtained. 

The Board notes that VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the appellant's claim was pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).  

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Request a supplemental opinion from Dr. R.S.  The claims folder and a copy of this REMAND should be reviewed by Dr. R.S., and he must annotate the supplemental opinion to show that the claims file was in fact made available for review in conjunction with the opinion. 

Dr. R.S. should be provided with a list of the Veteran's service-connected disabilities. 

a)  Dr. R.S. should state whether it is at least as likely as  not (i.e., a likelihood of 50 percent or greater) that the Veteran has a back disability that was caused by his service.  

b) If, and only if, Dr. R.S. determines that the Veteran's back disability was not caused by his service, the examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's back disability was caused by, or aggravated, by any of his service-connected disabilities.  

c) If Dr. R.S. cannot express any part of the requested opinions, the examiner should explain the reasons therefor.

d) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

e) "Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  

2.  In the event that Dr. R.S. is not available, afford the Veteran another examination.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the opinion to show that the claims file was in fact made available for review in conjunction with the examination.  The examiner should be provided with a list of the Veteran's service-connected disabilities.

a)  The examiner should state whether it is at least as likely as  not (i.e., a likelihood of 50 percent or greater) that the Veteran has a back disability that was caused by his service.  

b) If, and only if, the examiner determines that the Veteran's back disability was not caused by his service, the examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's back disability was caused by, or aggravated, by any of his service-connected disabilities.  

c) If the examiner cannot express any part of the requested opinions, the examiner should explain the reasons therefor.

d) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

e) "Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  

3.  Readjudicate the issue on appeal with consideration of 38 C.F.R. §§ 3.303 and 3.310 (as in effect prior to October 10, 2006).  If the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


